Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed December 17, 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 
Drawings
The drawings are objected to because:
The same reference numerals used to identify features of the “first configuration” at Fig. 3 are used to identify modifications of those features in the “second configuration” at Fig. 4, used again to identify further modifications of those features in the “third configuration” at Fig. 5, and used again to identify still further modifications of those features in the “fourth configuration” at Fig. 6.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  
The same reference numerals used to identify features of the “first configuration” at Fig. 3 are used to identify modifications of those features at Fig. 7, and used again to identify further modifications of those features at Fig. 8.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  
Figs. 3-12 are replete with unlabeled and undescribed solid and broken lines that appear to indicate planes (see for example Fig. 3) and radii emanating from different centers (see for example Fig. 10B).  
Figs. 7B, 8B & 12C include lead lines with reference characters.
The drawings fail to show features corresponding to the following claim limitations:
Claim 1, lines 10-12 recites the limitation, “the outer race track path [172] being a piecewise continuous function defined by a first straight segment [178] with a positive slope” which appears to be described at Page 11, lines 2 & 3.  However, Fig. 11B shows the first segment 178 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that first segment 178 is curved, not straight.
Claim 1, lines 10-13 recites the limitation, “the outer race track path [172] being a piecewise continuous function defined by . . . a third straight segment [182] with a negative slope” which appears to be described at Page 11, lines 5 & 6.  However, Fig. 11B shows the third segment 182 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that third segment 182 is curved, not straight.
Claim 1, lines 13 & 14 recites the limitation, “the inner race track path [183] being a piecewise continuous function defined by a first straight segment [186] with a positive slope” which appears to be described at page 11, lines 8-11.  However, Fig. 11C shows the first segment 186 as curved.  The figure includes an 
Claim 1, lines 13-16 recites the limitation, “the inner race track path [183] being a piecewise continuous function defined by . . . a third straight segment [190] with a negative slope” which appears to be described at page 11, lines 12-14.  However, Fig. 11C shows the third segment 190 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that third segment 190 is curved, not straight.
Claim 1, lines 22 & 23 recites the limitation, “the outer race track path [194] being a piecewise continuous function defined by . . .  a third straight segment [200] with a negative slope” which appears to be described at page 12, line 1.  ”.  However, Fig. 12B shows the third segment 200 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that third segment 200 is curved, not straight.
Claim 1, lines 23 & 24 recites the limitation, “the inner race track path [210] being a piecewise continuous function defined by a first straight segment [212] with a positive slop” which appears to be described at page 12, lines 5 & 6.  However, Fig. 12C shows the first segment 212 as curved.  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that first segment 212 is curved, not straight.
Claim 1, lines last, “the first funnel forms a first angle and the second funnel forms a second angle, wherein the first angle is greater than the second angle.”
All limitations of claim 9.
Reference numeral 105 appears in the specification (see page 5, line 3) but not in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is objected as including words, “high” and  “efficiency” that are  not considered part of the invention.  See MPEP 606.   

Claim Rejections - 35 USC § 112
Claims 1, 5-7 & 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, lines 10-12 recites the limitation, “the outer race track path [172] being a piecewise continuous function defined by a first straight segment [178] with a positive slope” which appears to be described at Page 11, lines 2 & 3.  However, Fig. 11B shows the first segment 178 as curved (i.e. not straight as argued by applicant in the reply filed November 22, 2021).  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that first segment 178 is curved, not straight.  As such applicant has failed to provide a working example of the instant invention.
Claim 1, lines 10-13 recites the limitation, “the outer race track path [172] being a piecewise continuous function defined by . . . a third straight segment [182] with a negative slope” which appears to be described at Page 11, lines 5 & 6.  However, Fig. 11B shows the third segment 182 as curved (i.e. not straight as argued by applicant in the reply filed November 22, 2021).  The figure includes an unlabeled radius emanating 
Claim 1, lines 13 & 14 recites the limitation, “the inner race track path [183] being a piecewise continuous function defined by a first straight segment [186] with a positive slope” which appears to be described at Page 11, lines 8-11.  However, Fig. 11C shows the first segment 186 as curved (i.e. not straight as argued by applicant in the reply filed November 22, 2021).  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that first segment 186 is curved, not straight. As such applicant has failed to provide a working example of the instant invention.
Claim 1, lines 13-16 recites the limitation, “the inner race track path [183] being a piecewise continuous function defined by . . . a third straight segment [190] with a negative slope” which appears to be described at Page 11, lines 12-14.  However, Fig. 11C shows the third segment 190 as curved (i.e. not straight as argued by applicant in the reply filed November 22, 2021).  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that third segment 190 is curved, not straight. As such applicant has failed to provide a working example of the instant invention.
Claim 1, lines 22 & 23 recites the limitation, “the outer race track path [194] being a piecewise continuous function defined by . . .  a third straight segment [200] with a negative slope” which appears to be described at page 12, line 1.  ”.  However, Fig. 12B shows the third segment 200 as curved (i.e. not straight as argued by applicant in the reply filed November 22, 2021).  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that third segment 200 is curved, 
Claim 1, lines 23 & 24 recites the limitation, “the inner race track path [210] being a piecewise continuous function defined by a first straight segment [212] with a positive slop” which appears to be described at page 12, lines 5 & 6.  However, Fig. 12C shows the first segment 212 as curved (i.e. not straight as argued by applicant in the reply filed November 22, 2021).  The figure includes an unlabeled radius emanating from an unlabeled center to demonstrate that first segment 212 is curved, not straight. As such applicant has failed to provide a working example of the instant invention.
In making the above determinations the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 1, 5-7 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   As noted in detail in the objections and rejections above, the claims are replete with features that are not adequately described and/or depicted in the detailed description of the invention and drawings.  Without such it is not possible to accurately determine the metes and bounds of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/Greg Binda/Primary Examiner, Art Unit 3679